Citation Nr: 1215031	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for residuals of radical prostatectomy due to prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Buffalo, New York, which continued a 20 percent rating for residuals of radical prostatectomy due to prostate cancer. 

In May 2010, the Veteran withdrew his earlier request for a Board hearing at the VA Central Office; as such, the Board may proceed with appellate review.  

The Board remanded this case in July 2010 to obtain treatment records and afford the Veteran a VA rating examination.  


FINDINGS OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or her representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

Here, the Veteran submitted written notification to the Board in April 2012, requesting a withdrawal of this appeal in its entirety.  Hence, there remain no allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


